UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VAUGHNTA MARKEES JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:06-cr-01169-CMC-1; 0:13-cv-01642-CMC)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vaughnta Markees Jones, Appellant Pro Se.    Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vaughnta   Markees        Jones      appeals      the   district    court’s

order    denying   the     Fed.        R.       Civ.    P.     60(b)    motion      for

reconsideration    filed        in     Jones’      28     U.S.C.     § 2255     (2012)

proceeding.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    See United States v. Jones, Nos. 0:06-cr-01169-

CMC-1; 0:13-cv-01642-CMC (D.S.C. Sept. 15, 2014).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials       before      this    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2